El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
El apelante Crispin Serrano fuá denunciado en unión de otros cinco más ante la Corte Municipal de Manatí por el *512delito de turbar la paz. La misma denuncia fué juzgada de nuevo por la Corte de Distrito de Arecibo contra él y dos de los otros denunciados, recayendo allí sentencia con-denatoria contra Crispin Serrano y Juan C. García, que sólo apeló el primero y por la que se le condenó a sufrir dos meses de cárcel.
Los motivos en que el apelante funda su recurso son dos: que la denuncia es defectuosa y que la sentencia condenato-ria no está sostenida por la prueba.
No encontramos justificados los errores que se alegan. La denuncia imputó a los acusados' el que voluntaria y mali-ciosamente perturbaron la paz y tranquilidad del vecinda-rio con un fuerte escándalo riñendo mutuamente, y no nece-sitaba alegar más, pues la riña es uno de los medios de alte-rar la paz pública.
En cuanto al segundo motivo de error nos bastará decir que, siendo contradictoria la evidencia respecto de la par-ticipación del apelante en el delito porque se le condenó, según él reconoce, y habiendo sido decidido por el juez ese conflicto en contra del apelante, sin que se alegue que al decidirse en ese sentido lo hiciera influido por pasión, pre-juicio, parcialidad o con manifiesto error, no estamos jus-tificados para prescindir de su apreciación.
La sentencia apelada debe -ser confirmada.

Confirmada, la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández no formó parte del tribunal en la vista de qste caso.